The
Government of the Republic of Yemen believes that the
principles of the Charter of the United Nations form
the cornerstone of its ability to tackle all problems at
the national, regional and international levels. Ever
since it was created, it has strived to create a climate of
security and stability in the region by demarcating
Yemen’s land and sea borders by peaceful means and
by its devotion to the principle of well-balanced
diplomacy and dialogue in the settlement of its
disputes with others. It has fostered a partnership with
neighbouring countries of the Gulf Cooperation
Council and the San’a community for development, as
well as its active contribution to the League of Arab
States.
Yemen has played a pioneering role with regard
to political reform and the multiparty system and has
enabled women to participate actively in the political,
economic and social life of the country. Yemen is in the
process of preparing for direct presidential elections, as
well as elections for local administrative councils, in
order to enhance democracy and promote people’s
participation in the administration of the country and in
achieving decentralization by next September.
24

Yemen would like to thank the international
development agency for its support in this connection,
as well as those States that have supported our
democracy. We hope, however, that we will be
receiving more financial and technical support for the
high electoral commission to enable it to efficiently
carry out its work.
In light of terrorist acts in a number of countries
of the region and throughout the world, the Republic of
Yemen wishes to reaffirm its clear-cut position that
there is a need to have joint responsibility in our
struggle against terrorism. We will cooperate with all
States and international organizations to deal with this
danger and to develop ways for exchanging
information, particularly with regard to the sources of
financing for terrorism and the prosecution of the
guilty parties. We firmly believe that we should
convene an international conference on terrorism to
arrive at a clear definition of the phenomenon, which
would draw a distinction between terrorism and the
right of peoples to self-determination and to resist
foreign occupation of their territories. We also
condemn all forms of terrorism against innocent and
defenceless civilians.
The expansion of poverty and diseases and the
lack of education and health services for millions of
people in Africa and Asia constitutes a time bomb
threatening international peace and security.
Establishing peace and stability and putting an end to
extremism and terrorism are goals that cannot be
achieved unless rich States revise their economic and
political policies and provide support to achieve peace
and development. That would enable millions of
people to recover their dignity and humanity. In this
context, the Republic of Yemen wishes to reaffirm its
support for the proposal made by the King of Saudi
Arabia, Guardian of the Two Holy Sites, for the
creation of an international centre to fight terrorism.
The Republic of Yemen is of the view that the
withdrawal of Israeli occupation forces from the Gaza
Strip is a first step on a long path. We reaffirm our
belief that this withdrawal is but a part of the road map
that should be considered as an integrated
comprehensive plan that must be implemented as a
whole and not dealt with selectively.
In this context, the international community
should not be deceived into believing that Israel has
made enormous sacrifices by withdrawing from
territories occupied by force, or have any sympathy for
Israeli settlers who were evacuated, as these
settlements were built on land the settlers did not own.
Israel should end its occupation of the West Bank,
remove all settlements there, and demolish the
separation wall in accordance with the advisory
opinion of the International Court of Justice.
The peace process is an indivisible whole. Real
peace can only be achieved when all Arab rights have
been recovered — first and foremost, the withdrawal of
Israel from all occupied territories in Palestine, the
Golan Heights and southern Lebanon to the borders of
4 June 1967, the creation of an independent Palestinian
State on Palestinian national soil with its capital in
Al-Quds Al-Sharif, and the just resolution of the
refugee problem in accordance with General Assembly
resolution 194 (III) of 1949. We ask the international
Organization and the Quartet not to recognize nor
accept any Israeli guarantees or promises that are
designed to violate the legitimate rights of the
Palestinian people and its sovereignty and not to
reward Israeli occupation that seeks to impose faits
accomplis solutions.
We must carefully consider the situation in Iraq
and see what we can do to assist the Iraqi people to
achieve its aspirations. There is no doubt that respect
for the unity, sovereignty and independence of Iraq,
non-interference in its internal affairs, respect for the
will of the people of Iraq and their choices in
determining their future, are important tasks that this
international Organization, as well as the international
community, must help and support. The same is true
with regard to the need for all sectors of Iraqi society
to take part in the political process on the basis of
conciliation and national harmony, without
jeopardizing Iraq’s Arab identity, civilization and
heritage. In this context, the people and Government of
Yemen welcome the positive and important role taken
by the United Nations in support of the constructive
political process. It is important for this international
Organization to play a central role in order to help
complete this process and that of the reconstruction of
Iraq.
In the same vein, I reiterate the need to urgently
implement Security Council resolution 1546 (2004) in
order to allow Iraq to recover its full sovereignty and
to put an end to the foreign military presence in that
country.
25

The Republic of Yemen is following with
satisfaction the positive events that are occurring in
Sudan, which we see as the beginning of a new stage of
national reconciliation, peace and stability in the entire
country and as the end of the longest conflict in Africa.
We appreciate the role played by neighbouring Arab
and African States, as well as that by Secretary-
General Kofi Annan, for their help in achieving
agreement to ensure Sudan’s territorial integrity, unity,
stability and security. We hope that the international
Organization will redouble its efforts to make sure that
international financial institutions, funds and States
support the process of peace, development and
reconstruction throughout Sudan, particularly in the
regions that have been ravaged by war.
We are pleased to see progress achieved in
Somalia. However, we warn of the possibility of
further setbacks in that country. We have no choice but
to call upon the United Nations and the international
community as a whole to provide urgently needed
assistance to the transitional Government in Somalia to
enable the Government to carry out its work,
particularly with regard to ensuring reconstruction and
the rule of law. The participation of United Nations
peacekeeping forces has become more necessary now
than ever before. Any reluctance in providing such
assistance to Somalia will mean that terrorism and the
forces of violence and extremism will prevail with
most serious consequences to that country, to the Arab
world, regionally and internationally.
With regard to my country’s position on
developing national capabilities in the area of the
peaceful use of nuclear energy, we believe that all
member States of the International Atomic Energy
Agency have the right to develop their nuclear
capabilities for peaceful purposes, a position that was
adopted by the Islamic States at the meeting of foreign
ministers of the Organization of the Islamic
Conference, held in Sana’a last June.
We further reaffirm the importance of making the
Middle East a zone free of nuclear weapons and
weapons of mass destruction and that the prohibition of
such weapons should apply to all States of the region,
including Israel.
In conclusion, allow me once more to
congratulate you, Mr. President, and express my best
wishes to the General Assembly, hoping that our
common endeavour will be crowned with success so
that we can achieve peace, security and prosperity for
everyone.